Citation Nr: 0605631	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 19, 1941 to April 8, 1942 and from April 12, 1942 to 
August 29, 1942; he also served with the Recognized 
Guerrillas and Regular Philippine Army from March 8, 1945 to 
February 27, 1946.  He was a former prisoner of war (POW) of 
the Japanese Government from April 12, 1942 to August 29, 
1942.  He died in June 1998.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied service connection for the cause of the veteran's 
death.  The appellant perfected a timely appeal to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

As noted above, the record indicates that the veteran was a 
former prisoner of war (POW) of the Japanese Government from 
April 12, 1942 to August 29, 1942.  He died in June 1998.  
The Certificate of Death, dated in June 1998, shows that the 
immediate cause of death was cardiorespiratory arrest due to, 
or as consequence of, pulmonary edema due to, or as a 
consequence of, hypostatic pneumonia.  No autopsy was 
performed.  

In a rating decision, issued in August 1999 for the purpose 
of accrued benefits, the RO granted service connection for 
ischemic heart disease as a residual of beriberi, rated as 60 
percent disabling; service connection was also granted for 
malnutrition, rated as 10 percent disabling.  However, the RO 
denied service connection for arteriosclerosis and bronchial 
asthma.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine whether there is any relationship 
between the veteran's cause of death, cardiorespiratory 
arrest, and his ischemic heart disease.  

A review of the Statement of the Case (SOC) indicates that 
the RO determined that there was no medical nexus between the 
veteran's cause of death and service or his service-connected 
disabilities.  There is no medical opinion of record that has 
considered whether a nexus exists between the veteran's 
cardiorespiratory arrest at the time of his death and his 
service-connected ischemic heart disease or malnutrition.  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
United Court of Appeals for Veterans Claims (Court) held that 
a VA adjudicator cannot base his or her decision on their own 
unsubstantiated medical opinion.  Under the circumstances, 
this case must be remanded in order to obtain a medical 
opinion by the appropriate competent healthcare professional 
to determine what disorders cause or contributed to the 
veteran's death.  See 38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (4) (2005); see also Myers 
v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior medical 
record indicates the existence of a chronic problem, VA's 
duty to assist requires a medical examination or opinion as 
to the relationship between the in-service and present 
conditions.).  

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:


1.  The RO should make arrangements with 
the appropriate VA medical facility to 
obtain a medical opinion from the 
appropriate physician to determine 
whether the veteran's military service or 
service-connected disabilities (beriberi, 
ischemic heart disease, and/or 
malnutrition) caused or contributed to 
his death.  The claims file must be made 
available to the examiner.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner should 
provide answers to the following 
questions:

A. Was the veteran's service-connected 
disabilities (beri beri, ischemic heart 
disease, and malnutrition) singly or 
jointly with some other condition, the 
immediate or underlying cause of death, 
or etiologically related to the cause of 
death? 

B. If not, did the service-connected 
disabilities contribute substantially or 
materially to death; or did they combine 
to cause death; or did they aid or lent 
assistance to the production of death? 
(In this regard, it must be shown that 
there is a causal connection to the 
veteran's death.) 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the appellant due 
process of law.  By this remand, the Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

